

	

		II

		Calendar No. 82

		109th CONGRESS

		1st Session

		S. 848

		IN THE SENATE OF THE UNITED STATES

		

			April 19, 2005

			Mr. Bingaman introduced

			 the following bill; which was read the first time

		

		

			April 20, 2005

			 Read the second time and placed on the

			 calendar

		

		A BILL

		To improve education, and for other

		  purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Educational Reform Act of

			 2005.

			(b)Table of

			 contentsThe table of contents for this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					TITLE I—Strengthening Head Start and child care

				programs

					Subtitle A—Increasing Access to Head Start

				Programs

					Sec. 101. Authorization of appropriations.

					Sec. 102. Strengthening Indian and migrant and seasonal Head

				Start programs.

					Sec. 103. Expanding Early Head Start programs.

					Sec. 104. Participation in Head Start programs.

					Subtitle B—Enhancing the School Readiness of Head Start

				Children

					Sec. 111. School readiness standards.

					Sec. 112. Staff.

					Subtitle C—Expanding Access to Quality, Affordable Child

				Care

					Sec. 121. Authorization of appropriations.

					Subtitle D—Strengthening the Quality of Child Care

					Sec. 131. State plan requirements relating to

				training.

					Sec. 132. Strengthening the quality of child care.

					TITLE II—Improvement of elementary and secondary

				education

					Subtitle A—Public School Choice, Supplemental Educational

				Services, and Teacher Quality

					Sec. 201. Public school choice capacity.

					Sec. 202. Supplemental educational services.

					Sec. 203. Qualifications for teachers and

				paraprofessionals.

					Subtitle B—Adequate Yearly Progress Determinations

					Sec. 221. Review of adequate yearly progress determinations for

				schools for the 2002–2003 school year.

					Sec. 222. Review of adequate yearly progress determinations for

				local educational agencies for the 2002–2003 school year.

					Sec. 223. Definitions.

					Subtitle C—Technical Assistance

					Sec. 251. Technical assistance.

					TITLE III—Providing a roadmap for first generation college for

				students

					Sec. 301. Expansion of TRIO and GEARUP.

					TITLE IV—College tuition relief for students and their families

				through Pell Grants

					Sec. 401. Pell Grants tax tables hold harmless.

					Sec. 402. Sense of the Senate regarding increasing the maximum

				Pell Grant.

					Sec. 403. Establishment of a Pell demonstration

				program.

					TITLE V—Tuition free college for mathematics, science, and

				special education teachers

					Sec. 501. Purpose.

					Sec. 502. Tuition free college for mathematics, science, and

				special education teachers.

					Sec. 503. Offset for tuition free college for mathematics,

				science, and special education teachers.

					TITLE VI—Hope and Lifetime Learning credits to be

				refundable

					Sec. 601. Hope and Lifetime Learning credits to be

				refundable.

				

			IStrengthening

			 Head Start and child care programs

			AIncreasing access

			 to Head Start programs

				101.Authorization

			 of appropriationsSection

			 639(a) of the Head Start Act (42 U.S.C. 9834(a)) is amended by striking

			 such sums and all that follows and inserting the following:

			 $8,570,000,000 for fiscal year 2006, $10,445,000,000 for fiscal year

			 2007, $12,384,000,000 for fiscal year 2008, $14,334,000,000 for fiscal year

			 2009, and $16,332,000,000 for fiscal year 2010..

				102.Strengthening

			 Indian and migrant and seasonal Head Start programsSection 640(a)(2) of the Head Start Act (42

			 U.S.C. 9835(a)(2)) is amended by striking subparagraph (A) and inserting the

			 following:

					

						(A)Indian Head Start programs, services

				for children with disabilities, and migrant and seasonal Head Start programs,

				except that the Secretary shall reserve for each fiscal year for use by Indian

				Head Start and migrant and seasonal Head Start programs (referred to in this

				subparagraph as `covered programs'), on a nationwide basis, a sum that is the

				total of not less than 4 percent of the amount appropriated under section

				639(a) for that fiscal year (for Indian Head Start programs), and not less than

				5 percent of that appropriated amount (for migrant and seasonal Head Start

				programs), except that—

							(i)if reserving the specified

				percentages for covered programs and would reduce the number of children served

				by Head Start programs, relative to the number of children served on the date

				of enactment of the Educational Reform Act of 2005, taking into consideration

				an appropriate adjustment for inflation, the Secretary shall reserve

				percentages that approach, as closely as practicable, the specified percentages

				and that do not cause such a reduction; and

							(ii)notwithstanding any other

				provision of this subparagraph, the Secretary shall reserve for each fiscal

				year for use by Indian Head Start programs and by migrant and seasonal Head

				Start programs, on a nationwide basis, not less than the amount that was

				obligated for use by Indian Head Start programs and by migrant and seasonal

				Head Start programs, respectively, for the previous fiscal

				year;

							.

				103.Expanding

			 Early Head Start programsSection 640(a)(6) of the Head Start Act (42

			 U.S.C. 9835(a)(6)) is amended—

					(1)in subparagraph

			 (A), by striking 7.5 percent for fiscal year 1999 and all that

			 follows and inserting 12 percent for fiscal year 2006, 14 percent for

			 fiscal year 2007, 16 percent for fiscal year 2008, 18 percent for fiscal year

			 2009, and 20 percent for fiscal year 2010, of the amount appropriated pursuant

			 to section 639(a).;

					(2)by striking

			 subparagraph (B); and

					(3)by redesignating

			 subparagraph (C) as subparagraph (B).

					104.Participation

			 in Head Start programs

					Section 645 of

			 the Head Start Act (42 U.S.C. 9840) is amended—

						(1)in subsection

			 (a)(1)(A), by inserting 130 percent of after

			 below; and

						(2)by adding at the

			 end the following:

							

								(e)After

				demonstrating a need through a community needs assessment, a Head Start agency

				may apply to the Secretary to convert part-day sessions, particularly

				consecutive part-day sessions, into full-day

				sessions.

								.

						BEnhancing the

			 school readiness of Head Start children

				111.School

			 readiness standardsSection

			 641A(a)(1)(B)(ii) of the Head Start Act (42 U.S.C. 9836a(a)(1)(B)(ii)) is

			 amended by striking at a minimum and all that follows and

			 inserting the following: “at a minimum, develop and demonstrate—

					

						(I)language skills, including an expanded

				use of vocabulary;

						(II)interest in and appreciation of books,

				reading, and writing (either alone or with others), phonological and phonemic

				awareness, and varied modes of expression and communication;

						(III)premathematics knowledge and skills,

				including knowledge and skills relating to aspects of classification,

				seriation, numbers, spatial relations, and time;

						(IV)cognitive abilities related to academic

				achievement;

						(V)abilities related to social and emotional

				development;

						(VI)gross and fine motor skills; and

						(VII)in the case of children with limited

				English proficiency, abilities related to progress toward acquisition of the

				English

				language.

						.

				112.Staff

					(a)Staff

			 qualifications and developmentSection 648A of the Head Start Act

			 (42 U.S.C. 9843a) is amended—

						(1)in subsection

			 (a)(2)—

							(A)in subparagraph

			 (A)—

								(i)in

			 the matter preceding clause (i), by striking not later than September

			 30, 2003 and all that follows through programs have and

			 inserting not later than the date determined under subparagraph (D) for

			 a Head Start region, each Head Start agency in the region with a center-based

			 program shall ensure that all classrooms in the program have at least 1 teacher

			 who has;

								(ii)in

			 clause (i), strike an associate, baccalaureate, and insert

			 a baccalaureate; and

								(iii)in clause (ii),

			 strike an associate, baccalaureate, and insert a

			 baccalaureate; and

								(B)by striking

			 subparagraph (B) and inserting the following:

								

									(B)Temporary

				requirementUntil the date determined under subparagraph (D) for

				a Head Start region, the Secretary shall ensure that at least 50 percent of all

				Head Start teachers in the region in center-based programs have—

										(i)an associate,

				baccalaureate, or advanced degree in early childhood education; or

										(ii)an associate,

				baccalaureate, or advanced degree in a field related to early childhood

				education, with experience in teaching preschool children.

										(C)Requirement for

				new head start teachersNot later than 3 years after the date of

				enactment of the Educational Reform Act of 2005, the Secretary shall require

				that all teachers hired nationwide in center-based programs of Head Start

				agencies following the date of the requirement—

										(i)have an

				associate, baccalaureate, or advanced degree in early childhood

				education;

										(ii)have an

				associate, baccalaureate, or advanced degree in a field related to early

				childhood education, with experience in teaching preschool children; or

										(iii)be enrolled, or

				enroll not later than 1 year after the date of hire, in a program of study

				leading to an associate degree in early childhood education.

										(D)Appropriate

				dateThe Secretary shall determine an appropriate date for Head

				Start agencies in each Head Start region to reach the result described in

				subparagraph (A), but in no case shall such a date be later than 8 years after

				the date of enactment of the Educational Reform Act of 2005.

									(E)Progress

										(i)RequirementThe

				Secretary shall require Head Start agencies with center-based programs to

				demonstrate continuing and consistent progress each year to reach the results

				described in subparagraphs (A) and (C).

										(ii)PlanEach

				State shall establish a plan for the Head Start agencies with center-based

				programs in the State to reach the results described in subparagraphs (A) and

				(C).

										(iii)ProgressEach

				Head Start agency shall prepare and submit to the Secretary and the Governor of

				the State a report indicating the number and percentage of its teachers in

				center-based programs with child development associate credentials or

				associate, baccalaureate, or advanced degrees in early childhood education or a

				field related to early childhood education. The Secretary shall compile all

				such reports and submit a summary of the compiled reports to the Committee on

				Education and the Workforce of the House of Representatives and the Committee

				on Health, Education, Labor, and Pensions of the

				Senate.

										;

				

							(2)in subsection

			 (a)(3), by striking (2)(A) and inserting (2)(B);

			 and

						(3)by adding at the

			 end the following:

							

								(f)Pre-Literacy

				and language trainingTo support local efforts to enhance early

				language and pre-literacy development of children in Head Start programs, and

				to provide the children with high-quality oral language skills and environments

				that are rich in literature, in which to acquire early language and

				pre-literacy skills, each Head Start agency shall ensure that all of the

				agency's Head Start teachers receive ongoing training in language and emergent

				literacy. Such training shall also include information regarding appropriate

				curricula and assessments to improve instruction and learning. Such training

				shall include training in methods to promote phonological and phonemic

				awareness and vocabulary development in an age-appropriate and culturally and

				linguistically appropriate manner.

								(g)Professional

				development plansEach Head Start agency and center shall create,

				in consultation with employees of the agency or center (including family

				service workers), a professional development plan for employees who provide

				direct services to children, including a plan for teachers, to meet the

				requirements set forth in subsection

				(a).

								.

						(b)Attracting and

			 retaining high-quality Head Start teachers; Tribal College or University-Head

			 Start partnership program

						(1)ProgramThe

			 Head Start Act is amended by inserting after section 648A (42 U.S.C. 9843a) the

			 following:

							

								648B.Attracting

				and retaining high-quality head start teachers

									(a)In

				generalThe Secretary shall make grants to eligible Head Start

				agencies to enable the agencies to reach the results described in subparagraphs

				(A) and (C) of section 648A(a)(2). The Secretary shall make the grants from

				allotments determined under subsection (b).

									(b)AllotmentsFrom

				the funds made available under section 639(c) for a fiscal year and not

				reserved under subsection (d), the Secretary shall allot to each Head Start

				agency an amount that bears the same relationship to such funds as the amount

				received by the agency under section 640 for that fiscal year bears to the

				amount received by all Head Start agencies under section 640 for that fiscal

				year.

									(c)Salary

				planA Head Start agency that receives a grant under this section

				shall develop and carry out a plan to raise the average salaries of teachers in

				the agency's Head Start programs. In developing the plan, the agency shall take

				into consideration the training, level of education, and experience of the

				teachers, and the average salaries of prekindergarten and kindergarten teachers

				employed by the local educational agency for the school district in which the

				Head Start agency is located, with similar training, level of education, and

				experience.

									(d)Salaries in

				high-Cost areasThe Secretary may reserve and use a portion of

				the funds available under section 639(c) to assist Head Start agencies located

				in high-cost areas to help reduce the discrepancy between such average salaries

				of such teachers and such average salaries of such prekindergarten and

				kindergarten teachers.

									648C.Tribal

				College or University-head start partnership program

									(a)Tribal College

				or University-Head Start partnership program

										(1)GrantsThe

				Secretary is authorized to award grants, for periods of not less than 5 years,

				to Tribal Colleges and Universities to—

											(A)implement

				education programs that include tribal culture and language and increase the

				number of associate, baccalaureate, and graduate degrees in early childhood

				education and related fields that are earned by Indian Head Start agency staff

				members, parents of children served by such an agency, and members of the

				tribal community involved;

											(B)develop and

				implement the programs under subparagraph (A) in technology-mediated formats;

				and

											(C)provide

				technology literacy programs for Indian Head Start agency staff members and

				children and families of children served by such an agency.

											(2)StaffingThe

				Secretary shall ensure that the American Indian Programs Branch of the Head

				Start Bureau of the Department of Health and Human Services shall have staffing

				sufficient to administer the programs under this section and to provide

				appropriate technical assistance to Tribal Colleges and Universities receiving

				grants under this section.

										(b)ApplicationEach

				Tribal College or University desiring a grant under this section shall submit

				an application to the Secretary, at such time, in such manner, and containing

				such information as the Secretary may require, including a certification that

				the Tribal College or University has established a partnership with 1 or more

				Indian Head Start agencies for the purpose of conducting the activities

				described in subsection (a).

									(c)DefinitionsIn

				this section:

										(1)Institution of

				higher educationThe term institution of higher

				education has the meaning given such term in section 101(a) of the

				Higher Education Act of 1965

				(20 U.S.C.

				1001(a)).

										(2)Tribal College

				or UniversityThe term Tribal College or University

				means an institution that is—

											(A)a Tribal College

				or University, as defined in section 316(b) of the

				Higher Education Act of 1965

				(20 U.S.C.

				1059c(b)); and

											(B)determined to be

				accredited or a candidate for accreditation by a nationally recognized

				accrediting agency or

				association.

											.

						(2)Authorization

			 of appropriationsSection 639 of the Head Start Act (42 U.S.C.

			 9834) is amended—

							(A)in subsection

			 (a), by inserting (other than section 648B or 648C) after

			 this subchapter; and

							(B)by adding at the

			 end the following:

								

									(c)There are

				authorized to be appropriated to carry out section 648B $387,000,000 for fiscal

				year 2006, $496,000,000 for fiscal year 2007, $608,000,000 for fiscal year

				2008, $723,000,000 for fiscal year 2009, and $841,000,000 for fiscal year

				2010.

									(d)There are authorized to be appropriated to

				carry out section 648C, $10,000,000 for fiscal year 2006 and such sums as may

				be necessary for each of fiscal years 2007 through

				2010.

									.

							(3)Conforming

			 amendmentsSection 640 of the Head Start Act (42 U.S.C. 9835) is

			 amended—

							(A)in subsection

			 (a)—

								(i)in

			 paragraph (1), by striking section 639 and inserting

			 section 639(a);

								(ii)in

			 paragraph (2)—

									(I)in the matter

			 preceding subparagraph (A), by inserting pursuant to section

			 639(a) after appropriated;

									(II)in subparagraph

			 (B), in the matter following clause (ii), by inserting pursuant to

			 section 639(a) after appropriated; and

									(III)in subparagraph

			 (C), by inserting pursuant to section 639(a) after

			 appropriated each place it appears; and

									(iii)in paragraph

			 (4), in the matter preceding subparagraph (A), by inserting pursuant to

			 section 639(a) after appropriated; and

								(B)in subsection

			 (g)(1), by inserting pursuant to section 639(a) after

			 appropriated each place it appears.

							CExpanding access

			 to quality, affordable child care

				121.Authorization

			 of appropriationsSection 658B

			 of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858) is

			 amended—

					(1)by striking

			 is and inserting are; and

					(2)by striking

			 subchapter and all that follows and inserting subchapter

			 $3,100,000,000 for fiscal year 2006, $4,100,000,000 for fiscal year 2007,

			 $5,100,000,000 for fiscal year 2008, $6,100,000,000 for fiscal year 2009, and

			 $7,100,000,000 for fiscal year 2010..

					DStrengthening the

			 quality of child care

				131.State plan

			 requirements relating to trainingSection 658E(c) of the Child Care and

			 Development Block Grant Act of 1990 (42 U.S.C. 9858c(c)) is amended by adding

			 at the end the following:

					

						(6)Training in

				early learning and childhood developmentThe State plan shall

				describe any training requirements that are in effect within the State that are

				designed to enable child care providers to promote the social, emotional,

				physical, and cognitive development of children and that are applicable to

				child care providers that provide services for which assistance is made

				available under this subchapter in the

				State.

						.

				132.Strengthening

			 the quality of child careSection 658G of the Child Care and

			 Development Block Grant Act of 1990 (42 U.S.C. 9858e) is amended to read as

			 follows:

					

						658G.Activities to

				improve the quality of child care

							(a)In

				general

								(1)ReservationEach

				State that receives funds appropriated under section 639(a) for a fiscal year

				shall reserve and use not less than 6 percent of the funds for activities

				provided directly, or through grants or contracts with resource and referral

				organizations or other appropriate entities, that are designed to improve the

				quality of child care services.

								(2)ActivitiesThe

				funds reserved under paragraph (1) may only be used to—

									(A)develop and

				implement voluntary guidelines on pre-reading and language skills and

				activities, for child care programs in the State, that are aligned with State

				standards for kindergarten through grade 12 or the State's general goals for

				school preparedness;

									(B)support

				activities and provide technical assistance in child care settings to enhance

				early learning for young children, to promote literacy, and to foster school

				preparedness;

									(C)offer training,

				professional development, and educational opportunities for child care

				providers that relate to the use of developmentally appropriate and

				age-appropriate curricula, and early childhood teaching strategies, that are

				scientifically based and aligned with the social, emotional, physical, and

				cognitive development of children, including—

										(i)developing and

				operating distance learning child care training infrastructures;

										(ii)developing model

				technology-based training courses;

										(iii)offering

				training for caregivers in informal child care settings; and

										(iv)offering

				training for child care providers who care for infants and toddlers and

				children with special needs;

										(D)engage in

				programs designed to increase the retention and improve the competencies of

				child care providers, including wage incentive programs and initiatives that

				establish tiered payment rates for providers that meet or exceed child care

				services guidelines, as defined by the State;

									(E)evaluate and

				assess the quality and effectiveness of child care programs and services

				offered in the State to young children on improving overall school

				preparedness; and

									(F)carry out other

				activities determined by the State to improve the quality of child care

				services provided in the State and for which measurement of outcomes relating

				to improved child safety, child well-being, or school preparedness is

				possible.

									(b)CertificationFor

				each fiscal year beginning after September 30, 2005, the State shall annually

				submit to the Secretary a certification in which the State certifies and

				demonstrates that the State was in compliance with subsection (a) during the

				preceding fiscal year and describes how the State used funds made available to

				carry out this subchapter to comply with subsection (a) during that preceding

				fiscal

				year.

							.

				IIImprovement of

			 elementary and secondary education

			APublic school

			 choice, supplemental educational services, and teacher quality

				201.Public school

			 choice capacity

					(a)School

			 capacitySection 1116(b)(1)(E) of the

			 Elementary and Secondary Education Act of

			 1965 (20 U.S.C. 6316(b)(1)(E)) is

			 amended—

						(1)in clause (i), by

			 striking In the case and inserting Subject to clauses

			 (ii) and (iii), in the case;

						(2)by redesignating

			 clause (ii) as clause (iii);

						(3)by inserting

			 after clause (i) the following:

							

								(ii)School

				capacityThe obligation of a local educational agency to provide

				the option to transfer to students under clause (i) is subject to all

				applicable State and local health and safety code requirements regarding

				facility capacity.

								;

				and

						(4)in clause (iii)

			 (as redesignated by paragraph (2)), by inserting and subject to clause

			 (ii), after public school,.

						(b)Grants for

			 school construction and renovation

						(1)In

			 generalSubpart 1 of part A of title I of the

			 Elementary and Secondary Education Act of

			 1965 (20

			 U.S.C. 6311 et seq.) is amended by adding at the end the

			 following:

							

								1120C.Grants for

				school construction and renovation

									(a)Program

				authorizedFrom funds appropriated under subsection (g), the

				Secretary is authorized to award grants to local educational agencies

				experiencing overcrowding in the schools served by the local educational

				agencies, for the construction and renovation of safe, healthy,

				high-performance school buildings.

									(b)ApplicationEach

				local educational agency desiring a grant under this section shall submit an

				application to the Secretary at such time, in such manner, and accompanied by

				such additional information as the Secretary may require.

									(c)PriorityIn

				awarding grants under this section, the Secretary shall give priority to local

				educational agencies—

										(1)who have

				documented difficulties in meeting the public school choice requirements of

				paragraph (1)(E), (5)(A), (7)(C)(i), or (8)(A)(i) of section 1116(b), or

				section 1116(c)(10)(C)(vii); and

										(2)with the highest

				number of schools at or above capacity.

										(d)Award

				basisFrom funds remaining after awarding grants under subsection

				(c), the Secretary shall award grants to local educational agencies that are

				experiencing overcrowding in the schools served by the local educational

				agencies.

									(e)Prevailing

				wagesAny laborer or mechanic employed by any contractor or

				subcontractor in the performance of work on any construction funded by a grant

				awarded under this section will be paid wages at rates not less than those

				prevailing on similar construction in the locality as determined by the

				Secretary of Labor under subchapter IV of chapter 31 of title 40, United States

				Code (commonly referred to as the Davis-Bacon

				Act).

									(f)DefinitionsIn

				this section:

										(1)At or above

				capacityThe term at or above capacity, in reference

				to a school, means a school in which 1 additional student would increase the

				average class size of the school above the average class size of all schools in

				the State in which the school is located.

										(2)Healthy,

				high-performance school buildingThe term healthy,

				high-performance school building has the meaning given such term in

				section 5586.

										(g)Authorization

				of appropriationsThere are authorized to be appropriated to

				carry out this section $250,000,000 for fiscal year 2006, and such sums as may

				be necessary for each of the 2 succeeding fiscal

				years.

									.

						(2)Table of

			 contentsThe table of contents of the Elementary and Secondary

			 Education Act of 1965 (20 U.S.C.6301 note) is amended by inserting after the

			 item relating to section 1120B the following:

							

								

									Sec. 1120C. Grants for school construction

				and

				renovation.

								

								.

						202.Supplemental

			 educational servicesSection

			 1116(e) of the Elementary and Secondary

			 Education Act of 1965 (20 U.S.C. 6316(e)) is

			 amended—

					(1)in paragraph

			 (4)—

						(A)in subparagraph

			 (B), by striking the semicolon and inserting

							

								,

			 including criteria that—(i)ensure that

				personnel delivering supplemental educational services to students have

				adequate qualifications; and

								(ii)may, at the

				State’s discretion, ensure that personnel delivering supplemental educational

				services to students are teachers that are highly qualified, as such term is

				defined in section

				9101;

								;

						(B)in subparagraph

			 (D), by striking and after the semicolon;

						(C)in subparagraph

			 (E), by striking the period and inserting ; and; and

						(D)by adding at the

			 end the following:

							

								(F)ensure that the

				list of approved providers of supplemental educational services described in

				subparagraph (C) includes a choice of providers that have sufficient capacity

				to provide effective services for children who are limited English proficient

				and children with

				disabilities.

								;

						(2)in paragraph

			 (5)(C)—

						(A)by striking

			 applicable; and

						(B)by inserting

			 before the period , and acknowledge in writing that, as an approved

			 provider in the relevant State educational agency program of providing

			 supplemental educational services, the provider is deemed to be a recipient of

			 Federal financial assistance;

						(3)by redesignating

			 paragraphs (6), (7), (8), (9), (10), (11), and (12) as paragraphs (7), (8),

			 (9), (10), (11), (12), and (13), respectively;

					(4)by inserting

			 after paragraph (5) the following:

						

							(6)Rule of

				constructionNothing in this section shall be construed to

				prohibit a local educational agency from being considered by a State

				educational agency as a potential provider of supplemental educational services

				under this subsection, if such local educational agency meets the criteria

				adopted by the State educational agency in accordance with paragraph

				(5).

							;

					(5)in paragraph (13)

			 (as redesignated by paragraph (3))—

						(A)in subparagraph

			 (B)—

							(i)in

			 clause (ii), by striking and after the semicolon;

							(ii)in

			 clause (iii), by striking and after the semicolon; and

							(iii)by adding at

			 the end the following:

								

									(iv)may employ

				teachers who are highly qualified, as such term is defined in section 9101;

				and

									(v)pursuant to its

				inclusion on the relevant State educational agency’s list described in

				paragraph (4)(C), is deemed to be a recipient of Federal financial assistance;

				and

									;

				and

							(B)in subparagraph

			 (C)—

							(i)in

			 the matter preceding clause (i), by striking are;

							(ii)in

			 clause (i)—

								(I)by inserting

			 are before in addition; and

								(II)by striking

			 and after the semicolon;

								(iii)in clause (ii),

			 by striking the period and inserting ; and; and

							(iv)by

			 adding at the end the following:

								

									(iii)if provided by

				providers that are included on the relevant State educational agency’s list

				described in paragraph (4)(C), shall be deemed to be programs or activities of

				the relevant State educational agency.

									;

				and

							(6)by adding at the

			 end the following:

						

							(14)Civil

				rightsIn providing supplemental educational services under this

				subsection, no State educational agency or local educational agency may,

				directly or through contractual, licensing, or other arrangements with a

				provider of supplemental educational services, engage in any form of

				discrimination prohibited by—

								(A)title VI of the

				Civil Rights Act of 1964;

								(B)title IX of the

				Education Amendments of 1972;

								(C)section 504 of

				the Rehabilitation Act of 1973;

								(D)titles II and III

				of the Americans with Disabilities Act;

								(E)the

				Age Discrimination Act of

				1975;

								(F)regulations

				promulgated under the authority of the laws listed in subparagraphs (A) through

				(E); or

								(G)other Federal

				civil rights

				laws.

								.

					203.Qualifications

			 for teachers and paraprofessionals

					(a)High objective

			 uniform State standard of evaluationSection 1119 of the

			 Elementary and Secondary Education Act of

			 1965 (20

			 U.S.C. 6319) is amended—

						(1)in subsection

			 (a)(2)—

							(A)by redesignating

			 subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and

			 indenting as appropriate;

							(B)by striking

			 (2) State

			 plan.—As part and inserting the following:

								

									(2)State

				plan

										(A)In

				generalAs part

										;

				and

							(C)by adding at the

			 end the following:

								

									(B)Availability of

				State standardsEach State educational agency shall make

				available to teachers in the State the high objective uniform State standard of

				evaluation, as described in section 9101(23)(C)(ii), for the purpose of meeting

				the teacher qualification requirements established under this

				section.

									;

							(2)by redesignating

			 subsections (e), (f), (g), (h), (i), (j), (k), and (l) as subsections (f), (g),

			 (h), (i), (j), (k), (l), and (m), respectively;

						(3)by inserting

			 after subsection (d) the following:

							

								(e)State

				responsibilitiesEach State educational agency shall ensure that

				local educational agencies in the State make available all options described in

				subparagraphs (A) through (C) of subsection (c)(1) to each new or existing

				paraprofessional for the purpose of demonstrating the qualifications of the

				paraprofessional, consistent with the requirements of this

				section.

								;

				and

						(4)in subsection (l)

			 (as redesignated by paragraph (2)), by striking subsection (l)

			 and inserting subsection (m).

						(b)Definition of

			 highly qualified teachersSection 9101(23)(B)(ii) is

			 amended—

						(1)in subclause (I),

			 by striking or after the semicolon;

						(2)in subclause

			 (II), by striking and after the semicolon; and

						(3)by adding at the

			 end the following:

							

								(III)in the case of

				a middle school teacher, passing a State-approved middle school generalist exam

				when the teacher receives a license to teach middle school in the State;

								(IV)obtaining a

				State middle school or secondary school social studies certificate that

				qualifies the teacher to teach history, geography, economics, civics, and

				government in middle schools or in secondary schools, respectively, in the

				State; or

								(V)obtaining a State

				middle school or secondary school science certificate that qualifies the

				teacher to teach earth science, biology, chemistry, and physics in middle

				schools or secondary schools, respectively, in the State;

				and

								.

						(c)Ensuring highly

			 qualified teachers

						(1)RequirementThe

			 Secretary of Education shall improve coordination among the teacher quality

			 programs authorized under the Elementary and Secondary Education Act of 1965

			 (20 U.S.C. 6301 et seq.), the Individuals with Disabilities Education Act (20

			 U.S.C. 1400 et seq.), the Higher Education Act of 1965 (20 U.S.C. 1001 et

			 seq.), and the Carl D. Perkins Vocational and Technical Education Act of 1998

			 (20 U.S.C. 2301 et seq.), to provide a unified effort in strengthening the

			 American teaching workforce and ensuring highly qualified teachers.

						(2)ReportNot

			 later than 6 months after the date of enactment of this Act, the Secretary of

			 Education shall submit a report to the relevant committees of Congress, that

			 shall be made available on the website of the Department of Education, on

			 efforts to coordinate programs pursuant to paragraph (1).

						BAdequate yearly

			 progress determinations

				221.Review of

			 adequate yearly progress determinations for schools for the 2002–2003 school

			 year

					(a)In

			 generalThe Secretary shall require each local educational agency

			 to provide each school served by the agency with an opportunity to request a

			 review of a determination by the agency that the school did not make adequate

			 yearly progress for the 2002–2003 school year.

					(b)Final

			 determinationNot later than 30 days after receipt of a request

			 by a school for a review under this section, a local educational agency shall

			 issue and make publicly available a final determination on whether the school

			 made adequate yearly progress for the 2002–2003 school year.

					(c)EvidenceIn

			 conducting a review under this section, a local educational agency

			 shall—

						(1)allow the

			 principal of the school involved to submit evidence on whether the school made

			 adequate yearly progress for the 2002–2003 school year; and

						(2)consider that

			 evidence before making a final determination under subsection (b).

						(d)Standard of

			 reviewIn conducting a review under this section, a local

			 educational agency shall revise, consistent with the applicable State plan

			 under section

			 1111 of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 6311), the local

			 educational agency’s original determination that a school did not make adequate

			 yearly progress for the 2002–2003 school year if the agency finds that the

			 school made such progress, taking into consideration—

						(1)the amendments

			 made to part 200 of title 34, Code of Federal Regulations (68 Fed. Reg. 68698)

			 (relating to accountability for the academic achievement of students with the

			 most significant cognitive disabilities); or

						(2)any regulation or

			 guidance that, subsequent to the date of such original determination, was

			 issued by the Secretary relating to—

							(A)the assessment of

			 limited English proficient children;

							(B)the inclusion of

			 limited English proficient children as part of the subgroup described in

			 section

			 1111(b)(2)(C)(v)(II)(dd) of the Elementary and Secondary Education Act of 1965

			 (20 U.S.C.

			 6311(b)(2)(C)(v)(II)(dd)) after such children have obtained

			 English proficiency; or

							(C)any requirement

			 under section

			 1111(b)(2)(I)(ii) of the Elementary and Secondary Education Act of 1965

			 (20

			 U.S.C. 6311(b)(2)(I)(ii)).

							(e)Effect of

			 revised determination

						(1)In

			 generalIf pursuant to a review under this section a local

			 educational agency determines that a school made adequate yearly progress for

			 the 2002–2003 school year, upon such determination—

							(A)any action by the

			 Secretary, the State educational agency, or the local educational agency that

			 was taken because of a prior determination that the school did not make such

			 progress shall be terminated; and

							(B)any obligations

			 or actions required of the local educational agency or the school because of

			 the prior determination shall cease to be required.

							(2)ExceptionsNotwithstanding

			 paragraph (1), a determination under this section shall not affect any

			 obligation or action required of a local educational agency or school under the

			 following:

							(A)Section

			 1116(b)(13) of the Elementary

			 and Secondary Education Act of 1965 (20 U.S.C. 6316(b)(13))

			 (requiring a local educational agency to continue to permit a child who

			 transferred to another school under such section to remain in that school until

			 completion of the highest grade in the school).

							(B)Section

			 1116(e)(9) of the Elementary and

			 Secondary Education Act of 1965 (as redesignated by section 402(3))

			 (20 U.S.C.

			 6316(e)(9)) (requiring a local educational agency to continue

			 to provide supplemental educational services under such section until the end

			 of the school year).

							(3)Subsequent

			 determinationsIn determining whether a school is subject to

			 school improvement, corrective action, or restructuring as a result of not

			 making adequate yearly progress, the Secretary, a State educational agency, or

			 a local educational agency may not take into account a determination that the

			 school did not make adequate yearly progress for the 2002–2003 school year if

			 such determination was revised under this section and the school received a

			 final determination of having made adequate yearly progress for the 2002–2003

			 school year.

						(f)NotificationThe

			 Secretary—

						(1)shall require

			 each State educational agency to notify each school served by the agency of the

			 school’s ability to request a review under this section; and

						(2)not later than 30

			 days after the date of the enactment of this section, shall notify the public

			 by means of the Department of Education’s website of the review process

			 established under this section.

						222.Review of

			 adequate yearly progress determinations for local educational agencies for the

			 2002–2003 school year

					(a)In

			 generalThe Secretary shall require each State educational agency

			 to provide each local educational agency in the State with an opportunity to

			 request a review of a determination by the State educational agency that the

			 local educational agency did not make adequate yearly progress for the

			 2002–2003 school year.

					(b)Application of

			 certain provisionsExcept as inconsistent with, or inapplicable

			 to, this section, the provisions of section 421 shall apply to review by a

			 State educational agency of a determination described in subsection (a) in the

			 same manner and to the same extent as such provisions apply to review by a

			 local educational agency of a determination described in section 421(a).

					223.DefinitionsIn this subtitle:

					(1)The term

			 adequate yearly progress has the meaning given to that term in

			 section

			 1111(b)(2)(C) of the Elementary

			 and Secondary Education Act of 1965 (20 U.S.C.

			 6311(b)(2)(C)).

					(2)The term

			 local educational agency means a local educational agency (as that

			 term is defined in section 9101 of the

			 Elementary and Secondary Education Act of

			 1965 (20

			 U.S.C. 7801)) receiving funds under part A of title I of such

			 Act (20 U.S.C.

			 6311 et seq.).

					(3)The term

			 Secretary means the Secretary of Education.

					(4)The term

			 school means an elementary school or a secondary school (as those

			 terms are defined in section 9101 of the

			 Elementary and Secondary Education Act of

			 1965 (20

			 U.S.C. 7801)) served under part A of title I of such Act

			 (20 U.S.C.

			 6311 et seq.).

					(5)The term

			 State educational agency means a State educational agency (as that

			 term is defined in section 9101 of the

			 Elementary and Secondary Education Act of

			 1965 (20

			 U.S.C. 7801)) receiving funds under part A of title I of such

			 Act (20 U.S.C.

			 6311 et seq.).

					CTechnical

			 assistance

				251.Technical

			 assistance

					(a)In

			 generalPart F of title IX of the Elementary and Secondary Education Act of 1965

			 (20 U.S.C.

			 7941) is amended—

						(1)in the part

			 heading, by inserting AND TECHNICAL

			 ASSISTANCE after EVALUATIONS; and

						(2)by adding at the

			 end the following:

							

								9602.Technical

				assistanceThe Secretary shall

				ensure that the technical assistance provided by, and the research developed

				and disseminated through, the Institute of Education Sciences and other offices

				or agencies of the Department provide educators and parents with the needed

				information and support for identifying and using educational strategies,

				programs, and practices, including strategies, programs, and practices

				available through the clearinghouses supported under the Education Sciences

				Reform Act of 2002 (20 U.S.C. 9501 et seq.) and other

				federally supported clearinghouses, that have been successful in improving

				educational opportunities and achievement for all

				students.

								.

						(b)Table of

			 contentsThe table of contents of the Elementary and Secondary

			 Education Act of 1965 (20 U.S.C. 6301 note) is amended by inserting after the

			 item relating to section 9601 the following:

						

							

								Sec. 9602. Technical

				assistance.

							

							.

					IIIProviding a

			 roadmap for first generation college for students

			301.Expansion of

			 TRIO and GEARUPThe Higher

			 Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended—

				(1)in section

			 402A(f), by striking $700,000,000 for fiscal year 1999 and

			 inserting $1,000,000,000 for fiscal year 2006; and

				(2)by striking

			 section 404H and inserting the following:

					

						404H.Authorization of

				appropriationsThere are

				authorized to be appropriated to carry out this chapter $400,000,000 for fiscal

				year 2006 and such sums as may be necessary for each of the 4 succeeding fiscal

				years.

						.

				IVCollege tuition

			 relief for students and their families through Pell Grants

			401.Pell Grants

			 tax tables hold harmless

				Notwithstanding

			 any other provision of law, the annual updates to the allowance for State and

			 other taxes in the tables used in the Federal Need Analysis Methodology to

			 determine a student's expected family contribution for the award year 2005–2006

			 under part F of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087kk

			 et seq.), published in the Federal Register on Thursday, December 23, 2004 (69

			 Fed. Reg. 76926), shall not apply to a student to the extent the updates will

			 reduce the amount of Federal student assistance for which the student is

			 eligible.

				402.Sense of the

			 Senate regarding increasing the maximum Pell Grant

				(a)FindingsThe

			 Senate makes the following findings:

					(1)Increasing the

			 percentage of individuals who obtain a postsecondary education has become

			 increasingly important, not just to the individual beneficiary, but to the

			 Nation as a whole. The growth and continued expansion of the Nation's economy

			 is heavily dependent on an educated and highly skilled workforce.

					(2)The opportunity

			 to gain a postsecondary education also is important to the Nation as a means to

			 help advance the American ideals of progress and equality.

					(3)The Federal

			 Government plays an invaluable role in making student financial aid available

			 to ensure that qualified students are able to attend college, regardless of

			 their financial means. Since the inception of the Pell Grant program in 1973,

			 nearly 80,000,000 grants have helped low- and middle-income students go to

			 college, enrich their lives, and become productive members of society.

					(4)Nationwide,

			 almost 63 percent of secondary school graduates continue on to higher education

			 immediately after completing secondary school. This degree of college

			 participation would not exist without the Federal investment in student aid,

			 especially the Pell Grant program. More than 4,000,000 low- and middle-income

			 students receive Pell Grants; 95 percent of whom have a family income of not

			 more than $40,000.

					(5)In the next 10

			 years, the number of undergraduate students enrolled in the Nation's colleges

			 and universities will increase by 15 percent to more than 15,000,000 students.

			 Many of these students will be the first in their families to attend college.

			 The continued investment in the Pell Grant program is essential if college is

			 to remain an achievable part of the American dream.

					(6)Increasing the

			 maximum Pell Grant to $5,100 would allow more than 430,000 additional students

			 to benefit from the program.

					(7)Increasing the

			 maximum Pell Grant to $5,100 would result in 200,000 new Pell Grant

			 recipients.

					(8)Pell Grant

			 recipients are more likely to graduate with student loan debt and to amass more

			 debt than other student borrowers. Increasing the maximum Pell Grant to $5,100

			 will help remedy this disparity.

					(b)Sense of the

			 SenateIt is the sense of the Senate that—

					(1)the maximum Pell

			 Grant should be increased to $5,100 during award year 2006–2007; and

					(2)the maximum Pell

			 Grant amount set by Congress should be the amount eligible students

			 receive.

					403.Establishment

			 of a Pell demonstration program

				(a)FindingsCongress

			 finds that:

					(1)A student remains

			 eligible to receive a Federal Pell Grant as long as the student is

			 income-eligible and has not received a bachelor's degree.

					(2)By encouraging

			 persistence and degree acquisition in a timely manner, the Federal Government,

			 in effect, saves money—

						(A)by reducing the

			 courses that do not lead to a degree; and

						(B)by helping

			 students get the financial benefits of a college degree as soon as

			 possible.

						(b)Pell

			 demonstration program

					(1)AuthorizationThe

			 Secretary of Education shall establish a demonstration program to facilitate

			 the ability of low-income students to complete the students' degree within 150

			 percent of the time expected to complete such degree.

					(2)GrantsThe

			 Secretary of Education shall award competitive grants to institutions of higher

			 education to enable students who are eligible to receive Federal Pell Grants

			 under subpart 1 of part A of title IV of the Higher Education Act of 1965 (20

			 U.S.C. 1070a) to enroll in courses in the summer at such institutions to

			 expedite the students' graduation from the institutions.

					(3)Authorization

			 of appropriationsThere is authorized to be appropriated to carry

			 out this subsection $500,000,000 for the period of fiscal years 2006 through

			 2008.

					VTuition free

			 college for mathematics, science, and special education teachers

			501.PurposeIt is the purpose of this title to make

			 public college tuition free for future mathematics, science, and special

			 education teachers and to provide additional assistance to students eligible to

			 receive a Federal Pell Grant under subpart 1 of part A of title IV of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1070a).

			502.Tuition free

			 college for mathematics, science, and special education teachers

				(a)Additional

			 amounts for teachers in mathematics, science, and special education

					(1)FFEL

			 loansSection 428J(c)(3) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1078–10(c)(3)) is amended by striking $17,500

			 and inserting $23,000.

					(2)Direct

			 loansSection 460(c)(3) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1087j(c)(3)) is amended by striking $17,500 and

			 inserting $23,000.

					(b)Effective

			 dateThe amendments made by this section shall apply only with

			 respect to eligible individuals who are new borrowers on or after October 1,

			 1998.

				503.Offset for

			 tuition free college for mathematics, science, and special education

			 teachers

				(a)Special

			 allowances

					(1)In

			 generalSection 438(b)(2)(B) of the

			 Higher Education Act of 1965

			 (20

			 U.S.C. 1087–1(b)(2)(B)) is amended—

						(A)in clause (iv),

			 by striking or refunded after September 30, 2004, and before January 1,

			 2006, and inserting or refunded on or after the date of

			 enactment of the Taxpayer-Teacher Protection Act of 2004,; and

						(B)by striking

			 clause (v) and inserting the following:

							

								(v)Notwithstanding

				clauses (i) and (ii), the quarterly rate of the special allowance shall be the

				rate determined under subparagraph (A), (E), (F), (G), (H), or (I) of this

				paragraph, or paragraph (4), as the case may be, for loans—

									(I)originated,

				transferred, or purchased on or after the date of enactment of the

				Taxpayer-Teacher Protection Act of 2004;

									(II)financed by an

				obligation that has matured, been retired, or defeased on or after the date of

				enactment of the Taxpayer-Teacher Protection Act of 2004;

									(III)which the

				special allowance was determined under such subparagraphs or paragraph, as the

				case may be, on or after the date of enactment of the Taxpayer-Teacher

				Protection Act of 2004;

									(IV)for which the

				maturity date of the obligation from which funds were obtained for such loans

				was extended on or after the date of enactment of the Taxpayer-Teacher

				Protection Act of 2004; or

									(V)sold or

				transferred to any other holder on or after the date of enactment of the

				Taxpayer-Teacher Protection Act of

				2004.

									.

						(2)Rule of

			 constructionNothing in the amendment made by paragraph (1) shall

			 be construed to abrogate a contractual agreement between the Federal Government

			 and a student loan provider.

					(b)Available funds

			 from reduced expenditures

					(1)In

			 generalAny funds available to the Secretary of Education as a

			 result of reduced expenditures under

			 section

			 438 of the Higher Education Act

			 of 1965 (20 U.S.C. 1087–1) secured by the

			 enactment of subsection (a) shall first be used by the Secretary for loan

			 cancellation and loan forgiveness for teachers under sections 428J and 460 of

			 the Higher Education Act of 1965

			 (20 U.S.C.

			 1078–10, 1087j), as amended by section 502 of this Act.

					(2)Remaining

			 funds

						(A)In

			 generalAny such funds remaining after carrying out paragraph (1)

			 shall be used by the Secretary of Education to make payments to each nonprofit

			 lender in an amount that bears the same relation to the remaining funds as the

			 amount the nonprofit lender receives for fiscal year 2005 under

			 section

			 438(b)(2)(B) of the Higher

			 Education Act of 1965 (20 U.S.C.

			 1087–1(b)(2)(B)) bears to the total amount received by

			 nonprofit lenders for fiscal year 2005 under such section.

						(B)Definition of

			 nonprofit lenderIn this paragraph the term nonprofit

			 lender means an eligible lender (as defined in

			 section

			 435(d) of the Higher Education

			 Act of 1965 (20 U.S.C.1085(d)) that—

							(i)is

			 an organization described in section 501(c)(3) of the Internal Revenue Code of

			 1986;

							(ii)is

			 a nonprofit entity as defined by applicable State law; and

							(iii)meets the

			 following requirements:

								(I)The nonprofit

			 lender does not confer a salary or benefits to any employee of the nonprofit

			 lender in an amount that is in excess of the salary and benefits provided to

			 the Secretary of Education by the Department of Education.

								(II)The nonprofit

			 lender does not maintain an ongoing relationship whereby the nonprofit lender

			 passes on revenue directly or indirectly through lease, securitization, resale,

			 or any other financial instrument to a for-profit entity or to

			 shareholders.

								(III)The nonprofit

			 lender does not offer benefits to a borrower in a manner directly or indirectly

			 predicated on such borrower’s participation—

									(aa)in a

			 program under part B or D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et

			 seq., 1087a et seq.); or

									(bb)with

			 any particular lender.

									(IV)The nonprofit

			 lender certifies that the nonprofit lender uses the payment received pursuant

			 to subparagraph (A) to confer grant or scholarship benefits to students who are

			 eligible to receive Federal Pell Grants under subpart 1 of part A of title IV

			 of the Higher Education Act of 1965

			 (20 U.S.C.

			 1070a).

								(V)The nonprofit

			 lender is subject to public oversight through either a State charter, or

			 through not less than 50 percent of the nonprofit lender’s board of directors

			 consisting of State appointed representatives.

								(VI)The nonprofit

			 lender does not engage in the marketing of the relative value of programs under

			 part B of title IV of the Higher Education Act

			 of 1965 as compared to programs under part D of title IV of the

			 Higher Education Act of 1965, nor

			 does the nonprofit lender engage in the marketing of loans or programs offered

			 by for-profit lenders. This subclause shall not be construed to prohibit the

			 nonprofit lender from conferring basic information on lenders under part B of

			 title IV of the Higher Education Act of

			 1965 and the related benefits offered by such nonprofit

			 lenders.

								VIHope and

			 Lifetime Learning credits to be refundable

			601.Hope and

			 Lifetime Learning credits to be refundable

				(a)Credit To be

			 refundableSection 25A of the Internal Revenue Code of 1986

			 (relating to Hope and Lifetime Learning credits) is hereby moved to subpart C

			 of part IV of subchapter A of chapter 1 of such Code (relating to refundable

			 credits) and inserted after section 35.

				(b)Technical

			 amendments

					(1)Section 36 of

			 such Code is redesignated as section 37.

					(2)Section 25A of

			 such Code (as moved by subsection (a)) is redesignated as section 36.

					(3)Paragraph (1) of

			 section 36(a) of such Code (as redesignated by paragraph (2)) is amended by

			 striking this chapter and inserting this

			 subtitle.

					(4)Subparagraph (B)

			 of section 72(t)(7) of such Code is amended by striking section

			 25A(g)(2) and inserting section 36(g)(2).

					(5)Subparagraph (A)

			 of section 135(d)(2) of such Code is amended by striking section

			 25A and inserting section 36.

					(6)Section 221(d) of

			 such Code is amended—

						(A)by striking

			 section 25A(g)(2) in paragraph (2)(B) and inserting

			 section 36(g)(2),

						(B)by striking

			 section 25A(f)(2) in the matter following paragraph (2)(B) and

			 inserting section 36(f)(2), and

						(C)by striking

			 section 25A(b)(3) in paragraph (3) and inserting section

			 36(b)(3).

						(7)Section 222 of

			 such Code is amended—

						(A)by striking

			 section 25A in subparagraph (A) of subsection (c)(2) and

			 inserting section 36,

						(B)by striking

			 section 25A(f) in subsection (d)(1) and inserting section

			 36(f), and

						(C)by striking

			 section 25A(g)(2) in subsection (d)(1) and inserting

			 section 36(g)(2).

						(8)Section 529 of

			 such Code is amended—

						(A)by striking

			 section 25A(g)(2) in subclause (I) of subsection (c)(3)(B)(v)

			 and inserting section 36(g)(2),

						(B)by striking

			 section 25A in subclause (II) of subsection (c)(3)(B)(v) and

			 inserting section 36, and

						(C)by striking

			 section 25A(b)(3) in clause (i) of subsection (e)(3)(B) and

			 inserting section 36(b)(3).

						(9)Section 530 of

			 such Code is amended—

						(A)by striking

			 section 25A(g)(2) in subclause (I) of subsection (d)(2)(C)(i)

			 and inserting section 36(g)(2),

						(B)by striking

			 section 25A in subclause (II) of subsection (d)(2)(C)(i) and

			 inserting section 36, and

						(C)by striking

			 section 25A(g)(2) in clause (iii) of subsection (d)(4)(B) and

			 inserting section 36(g)(2).

						(10)Subsection (e)

			 of section 6050S of such Code is amended by striking section 25A

			 and inserting section 36.

					(11)Subparagraph (J)

			 of section 6213(g)(2) of such Code is amended by striking section

			 25A(g)(1) and inserting section 36(g)(1).

					(12)Paragraph (2) of

			 section 1324(b) of title 31, United States Code, is amended by inserting before

			 the period or from section 36 of such Code.

					(13)The table of

			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal

			 Revenue Code of 1986 is amended by striking the item relating to section 36 and

			 inserting the following:

						

							

								Sec. 36. Hope and Lifetime Learning

				credits.

								Sec. 37. Overpayments of

				tax.

							

							.

					(14)The table of

			 sections for subpart A of such part IV is amended by striking the item relating

			 to section 25A.

					(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2004.

				

	

		April 20, 2005

		 Read the second time and placed on the

		  calendar

	

